Decided June 16, 1942.
On the authority of Cause No. 8330, Gullickson v.Mitchell, 113 Mont. 359, 126 P.2d 1106, and of Glenn v.Ryan, 144 Kan. 363, 58 P.2d 1077, relator's application for an alternative writ of mandate is hereby denied. *Page 618 
On June 18, 1942, relator filed his petition for a rehearing of his application. The court on that petition ruled as follows: "There being no rule or authority for the filing of a petition for rehearing of an order denying an alternative writ of mandate, the petition therefor filed by relator is hereby ordered stricken from the files." (Concurred in by CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES ANDERSON and MORRIS.)